                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 5/21/2021
 UNITED STATES OF AMERICA,

                      -against-                                1:20-cr-00430 (MKV)

 DAMIEN MATTHEWS,                                                     ORDER

                          Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Defendant, with the consent of the Government, has moved to adjourn the sentencing

proceeding scheduled for June 23, 2021 in this case. That request is GRANTED. Sentencing for

Defendant Damien Matthews is adjourned to July 20, 2021 at 2:00PM. The proceeding will be

held in person in Courtroom 18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl Street,

New York, New York.

       Due to the Court’s other obligations, the Court’s standard schedule for sentencing

submissions is altered as follows. Defendant’s sentencing submissions must be submitted by

June 29, 2021. The Government’s sentencing submissions must be submitted by July 6, 2021.



SO ORDERED.
                                                   _________________________________
                                                   _ ______
                                                   __    __ _______
                                                         ____
                                                         __      _ __________
                                                                 __      _____
                                                                            ____
                                                                               ______
                                                                                   _ _
Date: May 21, 2021                                         MARY
                                                           MARY KAY A VYSKOCIL
                                                                  KAY    VYS
                                                                          YSKOCIL
                                                                          YS
      New York, NY                                         United
                                                           U it d States
                                                                  St t District
                                                                         Di t i t Judge
                                                                                  J d
